Title: To Thomas Jefferson from Richard Robotham, 11 June 1801
From: Robotham, Richard
To: Jefferson, Thomas


               
                  Sir
                  Hudson June 11th 1801
               
               if my Boldness needs any apolagy I hope this may be Soficint that is, my ardent desire to do all the good I Can—
               I herewith send you th[ree?] papers in Which are four pieces describeing improve[ments of] my own invention first a ventilator or air pump [this?] air pump is in use in a distilerry in this City and proves the principle to be good for it will ventilate a Cerstern in a few minuetes that is full of Bad air wherein a Candle will not burn So that a man may desend without danger and by keeping the Mechiene at work he feels a Constant Streeme of fresh air desend, the Cost of this Mechiene was Nineteen Shilings or two dollars and thirty-Seven and a half Cents
               the other improvements may not be verry intresting therefore I will not troble you with any observations respecting them
               With the greatest Respect and obbedence &cc
               
                  
                     Richard Robotham
                  
               
            